



COURT OF APPEAL FOR
BRITISH COLUMBIA




Citation:



Morse v. ID
  Biomedical Corp.,









2009 BCCA 49




Date: 20090205

Docket: CA036079

Between:

Charles S. Lucero,
David C. Morse, James H. Morse

and Marilyn B. Morse,
both on her own behalf and as

a Trustee for Samantha
C.. Morse, Matthew J. Morse,

Katherine G. Morse,
Emily J. Morse, John McShane Morse

and Allison E. Morse

Appellants

(
Plaintiffs
)

And

ID Biomedical
Corporation

Respondent

(
Defendant
)




Before:



The Honourable Madam
  Justice Ryan





The Honourable Madam Justice
  Saunders





The Honourable Mr. Justice
  Tysoe




Oral Reasons for Judgment




J.A. Rost

T. Outerbridge



Counsel for the Appellants





W.C. Kaplan, Q.C.

S. K. Boyle



Counsel for the Respondent





Place and Date:



Vancouver
, British Columbia






5 February 2009






[1]

RYAN J.A.
: The appellants held warrants entitling them to
purchase stock in the respondent company ID Biomedical Corporation.

[2]

In the fall of 2005, an
international pharmaceutical company GlaxoSmithKline Inc. proposed to acquire ID Biomedical Corporation. 
GlaxoSmithKline made an offer for all outstanding shares and warrants of ID Biomedical Corporation. 
There was never a dispute about the price offered for the stock but there was a
dispute about the value of the warrants.  The appellant sold some or all of
their warrants before the proposed acquisition received final court approval. 
When final court approval was given, it was given on the basis of a higher
price for the warrants than the original price offered by GlaxoSmithKline.

[3]

The action in the court below was
brought seeking to recover the difference between the price at which the
appellants sold their warrants and the higher price approved by the court.  The
appellants based their claim at trial on allegations of negligent
misrepresentation and a claim that the company owed them a fiduciary duty.  Mr. Justice Leask,
who heard the trial by way of Rule 18A, dismissed the action.

[4]

The appellants appeal on two
grounds, expressed this way in their factum:

The
trial judge erred in his application of the test for negligent
misrepresentation in
Queen v. Cognos Inc.
(Cognos) because he found

(a)        there
was no duty of care based on a special relationship between the Morses and
IDB; and

(b)        that
the Morses did not rely, in a reasonable manner, on the negligent
misrepresentations of IDB.

[5]

I am of the view that, in spite of
the able submissions of Ms. Rost, this appeal must fail.  In the case at bar,
the trial judge found that the appellants had not relied on the representations
of the respondent.  This is a finding of fact that can be disturbed only if it
can be said that the trial judge made a palpable and overriding error of fact
or error in the application of the law.  Here, a review of the material placed
before the trial judge and his reasons for judgment reveal that there was
evidence to support his conclusions.  There being no demonstrable error in fact
or law, the appeal must be dismissed.

[6]

SAUNDERS J.A.
: I agree.

[7]

TYSOE J.A.
: I agree.

[8]

RYAN J.A.
: The appeal is dismissed.

The Honourable Madam Justice Ryan


